DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schumacher et al. (US Pub. No. 2012/0205877).
Regarding claim 1, the Schumacher et al. (hereinafter Schumacher) reference discloses seal ring groups (e.g. 16,16’) to be assembled with edges of through holes of a gasket (10), comprising: 
a plurality of sealing groups (e.g. 16,16’), one of the plurality of sealing groups having an inner peripheral shape different from an inner peripheral shape of another of the plurality of sealing groups (e.g. 16,16’ will inherently be different from the sealing group of the combustion chamber seal).
Regarding claim 2, the Schumacher reference discloses the plurality of sealing groups has at least one projection (radially inward projection of 16) projecting inwardly from an inner peripheral face thereof, the at least one projection of the one of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher in view of Udagawa et al. (US Patent No. 5,586,770).
Regarding claim 3, the Schumacher reference fails to explicitly disclose the at least one projection in one sealing group includes a plurality of projections, which are different in shape, number or arrangement from those of the another of the plurality of sealing groups.
The Udagawa et al. (hereinafter Udagawa) reference, a gasket, discloses making projections for the a through-opening of different sizes, shapes, and configurations (Figs. 2,5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the projection of the Schumacher reference to make the projections different in shape, number or arrangement in view of the teachings of the Udagawa reference in order to ensure proper sealing of the through-holes.

Regarding claim 5, the Schumacher reference, as modified in claim 5, discloses a combination of the cylinder head, the cylinder block, the cylinder head gasket and the seal ring groups according to claim 4, wherein the cylinder head and the cylinder block includes the cylinder head gasket includes gasket liquid holes each having a diameter greater than that of each of the engine liquid hole, the plurality of projections being located outside the engine liquid holes (Schumacher, Para. [0021]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675